PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/014,811
Filing Date: 3 Feb 2016
Appellant(s): WU, LI-HAN



__________________
Ivan Su
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 01/07/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/11/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 4, 6- 7 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0292862 A1 (“Joyce”) in view of JP06-246838 A (“Oonishi”) and US 2014/0191442 A1 (“Elsey”). A machine translation of Oonishi is provided and referred to herein. 
Regarding Claim 1, Joyce teaches 3-D printing apparatus (Abstract), comprising: 
118), having an opening (Figs. 1- 2 area between walls of reservoir 118 which contains the resin 120), the liquid tank is capable of accommodating a photosensitive liquid (120), the liquid tank comprising: 
A release layer (202), having a workpiece curing area, wherein the release layer is a flexible film [0029, 0036];
A plate (204), for supporting the release layer (202) ([0052- 0053] and Figs. 4, 6) and having a first area corresponding to the workpiece curing area (Fig. 4- 6 area 502 where layers 108 meet layer 202) and a second area adjacent to the first area (Figs. 4- 6 areas surrounding area 502), wherein the second area surround the first area (Figs. 4- 6), the plate is a light transmissive plate ([0038] teaches support plate being transparent to permit emitted image to transmit to the resin), the second area has at least one fluid passage (402a, 402b in Figs. 4, 6 and [0068, 0072, 0075]) extending from a first surface (exterior surface of plate 204) of the plate (204) contacting the release layer (202) to a second surface of the plate (interior surface of plate 204) (Figs. 4- 6);
a light source device (126), disposed below the liquid tank (118) (Fig. 1), for providing a curing light beam (124) passing through the plate and irradiating the workpiece curing area [0037- 0038, 0071]; and 
a curing platform (106), disposed on a first side (upper side) of the release layer (202) of the liquid tank (118), with the plate (204) disposed on a second side (lower side) of the release layer (202) of the liquid tank (118) opposite to the first side (Figs. 4, 6), wherein the curing platform (106) is configured to move toward and away from the release layer (via actuator 130) ([0049, 0058- 0059] and Figs. 4, 6).
Joyce does not explicitly teach the plate being isolated from the photosensitive liquid by the release layer.
Oonishi teaches a liquid tank (10), having an opening (Fig. 2- 5 area between walls of container 10 where the fluid material 1 is located), the liquid tank (10) comprising: a release 50) capable of covering the whole opening (Fig. 2- 5 display the transparent film 50 covering the entire area between walls of container 10), and a plate (11) being isolated from the photosensitive liquid (1) by the release layer (50) (Figs. 1- 5 and [0010, 0014]).
It would have been obvious to one with ordinary skill in the art at the time of the filing to substitute the configuration of Joyce with the plate isolated from the liquid as taught by Oonishi because this is a substitution of equivalent elements yielding predictable results. Both references teach the release layer functioning to support and release the cured layers of the printed object (Joyce – [0049- 0050]; Oonishi – [0014, 0016]) and the plate functioning to support the release layer (Joyce – [0051]; Oonishi – Figs. 2- 3 and [0010]). 
Joyce in view of Oonishi does not explicitly teach the opening of the liquid tank being substantially larger than the plate. 
Elsey teaches an area of the opening of the liquid tank being larger than an area of the plate (Figs. 13- 19 display a member 210 which is smaller in area than the opening of the tank defined by side walls 1106).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to substitute the configuration of the opening of the liquid tank and the plate of Joyce in view of Oonishi such that the area of the opening of the liquid tank being larger than an area of the plate because this is a substitution of equivalent elements yielding predictable results. Both references teach the liquid tank functioning to contain a photopolymeric material and the plate being transparent to incoming selective radiation from a radiation source (Joyce – Figs. 1, 4- 6 and [0071]; Oonishi – Fig. 1; Elsey – Figs. 13- 19 and [0091]).

Regarding Claim 2, Joyce teaches the light source (126) device is a light valve ([0037- 0038, 0040- 0041] and Fig. 1, 10).

Regarding Claim 3, Joyce teaches the liquid tank further comprising: a fluid driver (604, 602), connecting the at least one fluid passage (402a, 402b), for driving a fluid to flow through the at least one fluid passage (Fig. 6, Claim 14 and [0074- 0076]). 

Regarding Claim 4, Joyce teaches the fluid being a gas ([0068], oxygen). 

Regarding Claim 6, Joyce teaches the at least one fluid passage (402a, 402b) linearly extends through the plate (204) (Figs. 4, 6).

Regarding Claim 7, Joyce teaches at least one fluid passage (402a, 402b) extends from the first surface of the plate (204) to the second surface of the plate (Figs. 4, 6). 
It has been held that a mere change in shape of an element is recognized as being within the level of ordinary skill art when the change in shape is not significant to the function of the combination. Therefore, it would have been obvious to one with ordinary skill in the art at the time of filing to modify the fluid passage of Joyce to have a non-linear shape. Please see MPEP 2144.04(IV)(B) and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) for further details.

Regarding claim 22, Joyce teaches the liquid tank further comprises a plurality of side walls surrounding the release layer, and a contact point of the release layer and the side walls is disposed lower than a contact point of the release layer and the plate.
Elsey teaches the liquid tank (108) further comprises a plurality of side walls (106) surrounding the release layer (101), and a contact point of the release layer and the side walls is disposed lower than a contact point of the release layer and the plate (Fig. 17 displays a contact point between the walls 106 and membrane 101 being lower than the contact point between the plate 210 and the sheet 101).
Joyce – [0038]; Elsey - [0064]), both references teach the film for supporting and releasing the cured resin (Joyce – [0036]; Elsey - [0062]), and the plate supporting the film and formed layers (Joyce – [0052, 0056]; Elsey - [0091] and Figs. 13- 18).

Claims 13- 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0292862 A1 (“Joyce”) in view of JP06-246838 A (“Oonishi”). A machine translation of Oonishi is provided and referred to herein. 
Regarding Claim 13, Joyce teaches a 3-D printing apparatus (Abstract), comprising: a liquid tank (118), for accommodating a photosensitive liquid (120), the liquid tank comprising: a release layer (202), having a workpiece curing area [0029, 0036]; and a plate (204), for supporting the release layer (202) ([0052- 0053] and Figs. 4, 6).
Joyce does not teach lifting device. 
Oonishi teach the liquid tank (10) further comprises at least one lifting device (61, 62, and fluid supplied therefrom), disposed adjacent to the plate (11) and propping against a surface of the release layer (50) (Fig. 2 fluid supplied from 61, 62 props release layer 50), the at least one lifting device (61, 62, and fluid supplied therefrom) is configured for lifting the release layer (50) so as to separate at least a portion of the release layer (50) from the plate (11) ([0015] and Fig. 2 when air is provided by lifting device 61), wherein the lifting device (61, 62, and fluid supplied therefrom) moves with the release layer (50) in the lifting process of the release layer (50) (Figs. 2- 3 and [0010, 0015] during the introduction of fluid between window 11 and film 50 the fluid lifts the film 50 and moves with the film 50). 
Oonishi – [0004]).

Regarding Claim 14, Joyce teaches a light source device (126), disposed below the liquid tank (118) (Fig. 1), for providing a curing light beam (124) passing through the plate and irradiating the workpiece curing area [0037- 0038, 0071]; and
	A curing platform (106), disposed on a first side (upper side) of the release layer (202) of the liquid tank (118), with the plate (204) disposed on a second side (lower side) of the release layer (202) of the liquid tank (118) opposite to the first side (Figs. 4, 6), wherein the curing platform (106) is configured to move toward and away from the release layer (via actuator 130) ([0049, 0058- 0059] and Figs. 4, 6).

Regarding Claim 15, Joyce teaches a plurality of holes (402) for oxygen gas disposed symmetrically around the plate (Figs. 4- 6 and [0077]). 
Joyce does not teach a lifting device. 
Oonishi teaches at least one lifting device for introduction of a gas between the release sheet (50) and plate (11) (61, 62 and fluid supplied therefrom) ([0015] and Fig. 2 when air is provided by lifting device 61 release sheet 50 is lifted from plate 11). 
The combination of Joyce in view of Oonishi implies the lifting devices being disposed symmetrically around the plate because both references teach supplying fluid through the holes to promote separation (Joyce – [0029, 0068]; Oonishi – [0004, 0007, 0018- 0019]). Therefore, one of ordinary skill in the art would have found it obvious to use the hole placement as taught by Joyce with the lifting mechanism of Oonishi. It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the apparatus of Joyce to incorporate the lifting device of Oonishi motivated by reasons set forth in claim 13.

Regarding Claim 16, Joyce teaches the release layer being formed of polytetrafluoroethylene ([0007] teaches the object being printed on a release layer of Teflon). 

	Regarding claim 17, Joyce teaches the plate (204) is a light transmissive plate ([0038] teaches support plate being transparent to permit emitted image to transmit to the resin).

	Regarding claim 18, Joyce teaches the light source (126) being a projection device (Fig. 1 and [0037]).

	Regarding claim 21, Joyce does not explicitly teach the lifting device moves with the release layer in the lifting process of the release layer.
	Oonishi teaches the lifting device (61, 62, and fluid supplied therefrom) moves with the release layer (50) in the lifting process of the release layer (50) (Figs. 2- 3 and [0010, 0015] during the introduction of fluid between window 11 and film 50 the fluid lifts the film 50 and moves with the film 50).
It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the apparatus of Joyce to incorporate the lifting device of Oonishi motivated by reasons set forth in claim 13.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0292862 A1 (“Joyce”) and JP06-246838 A (“Oonishi”), as applied to claim 1, further in view of US 2018/0029296 A1 (“Van Esbroeck”).
Regarding claim 23, Joyce teaches a 3-D printing apparatus, comprising:
118), for accommodating a photosensitive liquid (120) (Figs. 1- 2 area between walls of reservoir 118 which contains the resin 120), the liquid tank (118) comprising:
		A release layer (202), having a workpiece curing area, wherein the release layer (202) is a flexible film [0029, 0036], wherein the release layer (202) comprises an intermediate zone and a peripheral zone surrounding the intermediate zone (Fig. 4- 6 area 502 where layers 108 meet layer 202 corresponds to intermediate zone and areas surrounding this area is peripheral zone); and
		A plate (204), for supporting the release layer (202) and having a first area corresponding to the workpiece curing area (Fig. 4- 6 area 502 where layers 108 meet layer 202) and a second area adjacent to the first area, wherein the second area surrounds the first area (Figs. 4- 6 areas surrounding area 502), wherein the second area surround the first area (Figs. 4- 6), the plate is a light transmissive plate ([0038] teaches support plate being transparent to permit emitted image to transmit to the resin), the second area has at least one fluid passage (402a, 402b in Figs. 4, 6 and [0068, 0072, 0075]) extending from a first surface (exterior surface of plate 204) of the plate (204) contacting the release layer (202) to a second surface of the plate (interior surface of plate 204) (Figs. 4- 6);
a light source device (126), disposed below the liquid tank (118) (Fig. 1), for providing a curing light beam (124) passing through the plate and irradiating the workpiece curing area [0037- 0038, 0071]; and 
a curing platform (106), disposed on a first side (upper side) of the release layer (202) of the liquid tank (118), with the plate (204) disposed on a second side (lower side) of the release layer (202) of the liquid tank (118) opposite to the first side (Figs. 4, 6), wherein the curing platform (106) is configured to move toward and away from the release layer (via actuator 130) ([0049, 0058- 0059] and Figs. 4, 6).

Oonishi teaches a liquid tank (10), having an opening (Fig. 2- 5 area between walls of container 10 where the fluid material 1 is located), the liquid tank (10) comprising: a release layer (50) capable of covering the whole opening (Fig. 2- 5 display the transparent film 50 covering the entire area between walls of container 10), and a plate (11) being isolated from the photosensitive liquid (1) by the release layer (50) (Figs. 1- 5 and [0010, 0014]).
It would have been obvious to one with ordinary skill in the art at the time of the filing to substitute the configuration of Joyce with the plate isolated from the liquid as taught by Oonishi because this is a substitution of equivalent elements yielding predictable results. Both references teach the release layer functioning to support and release the cured layers of the printed object (Joyce – [0049- 0050]; Oonishi – [0014, 0016]) and the plate functioning to support the release layer (Joyce – [0051]; Oonishi – Figs. 2- 3 and [0010]). 
Joyce in view of Oonishi does not explicitly teach the opening of the liquid tank being substantially larger than the plate. 
Elsey teaches an area of the opening of the liquid tank being larger than an area of the plate (Figs. 13- 19 display a member 210 which is smaller in area than the opening of the tank defined by side walls 1106).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to substitute the configuration of the opening of the liquid tank and the plate of Joyce in view of Oonishi such that the area of the opening of the liquid tank being larger than an area of the plate because this is a substitution of equivalent elements yielding predictable results. Both references teach the liquid tank functioning to contain a photopolymeric material and the plate being transparent to incoming selective radiation from a radiation source (Joyce – Figs. 1, 4- 6 and [0071]; Oonishi – Fig. 1; Elsey – Figs. 13- 19 and [0091]).
30) contacts with the release layer (11) via only the intermediate zone of the release layer (11) (Figs. 1- 8 and [0044- 0046] teach the panel 33 of the curing unit 30 being only in contact with a workpiece curing area of the flexible membrane 11).
It would have been obvious to one with ordinary skill in the art at the time of the effective filing date to modify the apparatus of Joyce to incorporate the configuration as taught by Van Esbroeck because this is a simple substitution of one known element for another to obtain predictable results. Both references teach the film for supporting and releasing the cured resin (Joyce – [0036]; Van Esbroeck – [0042]), and the plate supporting the film and formed layers (Joyce – [0052, 0056]; Van Esbroeck - [0045- 0046]).

Allowable Subject Matter
Claims 8- 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest a lifting device comprising a mechanical part, and the mechanical part being configured to prop against a surface of the release layer, the at least one lifting device being configured for lifting the release layer so as to separate at least a portion of the release layer from the plate, wherein the lifting device moves with the release layer in a lifting process of the release layer.
The closest prior art reference, Oonishi, teaches the liquid tank (10) further comprises at least one lifting device (61, 62, and fluid supplied therefrom), disposed adjacent to the plate (11) and propping against a surface of the release layer (50) (Fig. 2 fluid supplied from 61, 62 props release layer 50), the at least one lifting device (61, 62, and fluid supplied therefrom) is configured for lifting the release layer (50) so as to separate at least a portion of the release 50) from the plate (11) ([0015] and Fig. 2 when air is provided by lifting device 61), wherein the lifting device (61, 62, and fluid supplied therefrom) moves with the release layer (50) in the lifting process of the release layer (50) (Figs. 2- 3 and [0010, 0015] during the introduction of fluid between window 11 and film 50 the fluid lifts the film 50 and moves with the film 50). However, Oonishi does not teach or suggest a lifting device being a mechanical part, and the mechanical part is configured to prop against a surface of the release layer, the at least one lifting device being configured for lifting the release layer so as to separate at least a portion of the release layer from the plate.

(2) Response to Argument

The Appellant argues that the release layers and the plate recited in claim 1 of the present application, are not equivalent elements as considering the disclosures of Joyce and Oonishi from aspects of function way and result. Appellant points to the alleged differences between Joyce and Oonishi. Specifically, Appellant argues the alleged differences in the function, way (via material and structure), and result render the release elements and plate of Joyce and Oonishi non-equivalent for purposes of obviousness.
The Examiner respectfully disagrees with this argument. Applicant interprets the equivalence far too narrowly. Both Joyce and Oonishi are both directed to stereolithography, a specific type of 3D printing, where layers are sequentially cured via photopolymerization to form a finished object (Joyce – [0003]; Oonishi – [0001- 0002]). Both Joyce and Oonishi teach the sequential layers being cured onto the release layer (Joyce – [0049] and Figs. 4, 6; Oonishi – Fig. 1 and [0014]). Both Joyce and Oonishi teach the release layer located on and supported by a transparent plate (Joyce – Figs. 4, 6 and [0052] teach cure inhibiting layer 202 supported by support plate 204; Oonishi – Fig. 1 and [0010] teach the transparent film 50 being fixed to the 
Yet, the Appellant contends that the release layers and plates are not equivalent based on a few alleged differences, concluding “thus the modified apparatus is unable to work” or “the results are completely different”. In response to this, the Examiner submits that these alleged differences do not amount to nonequivalence. According to MPEP 2173, there may be “insubstantial differences” between equivalent elements. The Examiner submits that Appellant has not demonstrated that any of the alleged differences arise to a substantial difference because Appellant has not articulated why the alleged differences amount to nonequivalence. Furthermore, the Appellant has also not articulated why the alleged differences render the proposed substitution between Joyce and Oonishi non-obvious. Therefore, Appellant has not met their burden in establishing nonequivalence between the release layer and plate of Joyce and Oonishi.

In response to Appellant’s argument that there is no evidence to suggest the cure inhibiting layer 202 of Joyce is deformable and thus the modified apparatus is unable to work (Pages 11, 26, and 29- 32 of Brief), the Examiner reiterates the above argument that they have not met their burden of proving nonequivalence and submits that this point is also false. [0036] of Joyce teaches the cure inhibitor layer 202 has some flexibility; [0050] teaches cure inhibitor layer 202 is flexible. Therefore, clearly there is some level of flexibility of the release layer (cure inhibitor layer 202) of Joyce which indicates equivalence to the transparent film 50 of Oonishi.

In response to Appellant’s argument that there is no evidence to suggest that the transparent film 50 of Oonishi allows the cure inhibitor to permeate (Pages 11, 26- 27, 30- 32 of Brief), the Examiner reiterates the above argument. Appellant has not articulated why a difference in permeability amounts to nonequivalence between the release layers of Joyce and In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 

Appellant’s argues (Pages 13- 14 and 27- 28 of Brief) that in Oonishi the separable peeling portion 52 is necessary, otherwise the cured layer 2 will not be separated from the transparent film 50 and in contrast, the cure inhibiting layer 202 and the support plate 204 of Joyce should be fixed entirely according to paragraph [0067].
The Examiner respectfully disagrees with this argument. Again, the Examiner reiterates that the Appellant has not met their burden in explaining why this difference amounts to nonequivalence. What does the fixing between the release layer and plate have to do with substituting the configuration of Joyce with the plate isolated from the liquid as taught by Oonishi? Additionally, even assuming the point Appellant brings is material to obviousness 

Appellant argues (Pages 14- 17 and 30- 33 of Brief) the cure inhibiting layer 202 of Joyce and the transparent film 50 of Oonishi work in “completely different” ways and achieve “completely different” results because Joyce describes separation of the printed part in a horizontal direction in paragraph [0066] and Oonishi displays the separation of the printed part in a vertical direction based on paragraph [0010] and Fig. 2. 
The Examiner respectfully disagrees with this argument. Appellant has not met their burden in explaining why these completely different results and ways would cause the release layer and plate to be nonequivalent. The separation methods both remove the 3D printed part from the release layer. This fact alone supports that these two methods, although different in process, achieve the same functional result of separation. Appellant has not even proven that Joyce actually desires to exclude vertical separation and Oonishi desires to separate vertically (See Examiner arguments below on pages 17- 18). Furthermore, Appellant claims “[a] three-dimensional printing apparatus” (emphasis added) having no limitations as to whether the printed object is separated vertically or horizontally from the release layer. The Examiner finds it unclear why Appellant imposes the incorporation of the separation methods while the proposed modification of Joyce in view of Oonishi does not contemplate such a modification. In other words, whether the separation methods of Joyce and Oonishi are different is not material to the determination if proposed substitution is obvious under § 103.


The Examiner respectfully disagrees with this argument. Appellant has again construed the prior art far narrower than how one of ordinary skill in the art would understand the prior art. One of ordinary skill in the art would understand paragraph [0007] as summarizing the prior art thus far. There is not criticism, discrediting, or otherwise discouraging of vertical separation in paragraph [0007]. See MPEP 2123(II). In fact, paragraph [0007] does not even mention the term “vertical separation” or any equivalent term. Appellant simply assumes that “simply pulling the part away from the image plate” equates to “vertically pulling the part away from the image plate.” However, this assumption has no support in Joyce. Paragraph [0007] of Joyce is actually describing prior art ways of separating the object from the image plate and how some prior arts have attempted to minimize the adhesion forces. How this equates to a principle of operation limited to horizontal separation the Examiner does not know. 
Turning to the Oonishi reference Appellant similarly imposes their construed view. Paragraph [0010] and Fig. 2 of Oonishi never mention “vertical separation” or an equivalent term. Oonishi describes peeling or separating the hardened layer 2 from the transmitting window 11 by sucking air from between the transparent film 50 and window 11 (see [0016]). When it comes to the separation direction Oonishi is silent. How can a principle of operation be violated if the prior art documents are not all that concerned about the direction of separation? 
The Examiner also reiterates a similar argument from above: the independent claims contain no limitations as to whether the printed object is separated vertically or horizontally from 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LEITH S SHAFI/Primary Examiner, Art Unit 1744                                                                                                                                                                                                        
Conferees:
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744               
                                                                                                                                                                                         /COLLEEN P DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.